Citation Nr: 0739310	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-22 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to an effective date earlier than February 4, 
1997, for the award of service connection for tinnitus.

2.  Entitlement to an initial rating greater than 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse.




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 28, 1974 to 
February 14, 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In that decision, the RO granted service 
connection for tinnitus, and assigned an initial 10 percent 
evaluation effective November 20, 2001.  The veteran appealed 
the downstream issues of the initial rating and effective 
date of award assigned.

Pursuant to the veteran's request, a video conference hearing 
was held before the undersigned Acting Veteran's Law Judge in 
March 2005.  The transcript is of record.  In May 2006, the 
Board remanded the case for additional development.  As the 
requested development has been completed, no further action 
is necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).

In a May 2007 rating decision, the RO granted an earlier 
effective date of February 4, 1997, for the award of service 
connection for tinnitus.  At that time, the RO advised the 
veteran that the claim would still be considered in appellate 
status unless he indicated otherwise.  In September 2007, the 
veteran's represented listed this issue as being in appellate 
status, but noted there was no indication that the veteran 
did not disagree with the decision.  In the absence of a 
specific withdrawal of appeal, the Board will proceed with 
appellate review of this issue.

In May 2006, the Board referred the following issues to the 
RO for appropriate action: entitlement to an earlier 
effective date for the grant of service connection for 
chronic otitis media, left ear, with tympanic membrane 
perforation, and; the issue an increased evaluation for that 
disability.  Action was not taken on these claims.  These 
issues are again referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran did not file a formal or informal claim of 
service connection for tinnitus prior to the February 4, 
1997, effective date of award assigned.

2.  The current rating of 10 percent for tinnitus is the 
maximum schedular rating for tinnitus, whether tinnitus is 
perceived in one ear or each ear, and factors warranting an 
extraschedular rating are not shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier 
than February 4, 1997, for the award of service connection 
for tinnitus have not been met.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(b)(2)(i) (2007).

2.  There is no legal basis for the assignment of an initial 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(1997-2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier effective date of award

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation similarly states that the effective date "will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400(b)(2)(i) 
(2007).  When an application for disability compensation is 
received within one year of the date of the veteran's 
discharge or release from service, the effective date of such 
award shall be the day following the veteran's release.  
38 U.S.C.A. § 5110(b)(1) (West 2002). 

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2007).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a) (2004).  An informal claim must be written, see 
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it 
must identify the benefit being sought.  Brannon v. West, 12 
Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

As indicated above, the veteran was discharged from service 
in February 1974.  There is no formal or informal application 
for benefits received within the one year period following 
his separation from service.  Therefore, an effective date of 
award cannot be earlier than the date of receipt of the 
original application.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2007).  

The RO has accepted a statement submitted by the veteran on 
February 4, 1997 as constituting an informal claim for 
service connected benefits for tinnitus.  The written 
statement speaks to entitlement to service connection for 
otitis media of the left ear, and an accompanying VA clinical 
record dated June 1997 indicated the presence of tinnitus.  
The RO has liberally construed the February 4, 1997, document 
as constituting an informal claim for service connection for 
tinnitus.

An earlier effective date of award would require a written 
document received by VA prior February 4, 1997 reflecting an 
intent by the veteran to seek service connected benefits for 
tinnitus.  The Board has carefully reviewed the record and 
fails to find any suggestion that the veteran intended to 
apply for service connection for prior to February 4, 1997.  
The veteran himself testified to his belief that the 
effective date of award should extend to 1997, and his 
representative actually identified June 6, 1997 (the date of 
VA treatment) as the appropriate effective date of award to 
be assigned in the case.  See Informal Hearing Presentation 
dated May 8, 2006.  

The record reflects that the veteran did not file a formal or 
informal claim of service connection for tinnitus prior to 
the February 4, 1997, effective date of award assigned.  The 
claim for an earlier effective date of award prior to 
February 4, 1997, therefore, must be denied.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2007).

II.  Higher initial rating

The veteran essentially argues that a separate 10 percent 
rating for tinnitus in each ear should be assigned, rather 
than the single 10 percent rating.  He has been awarded an 
initial 10 percent evaluation, under Diagnostic Code 6260, 
effective to the date of claim; February 4, 1997.

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The criteria for evaluating tinnitus, Diagnostic Code (DC) 
6260, have been revised during the appeal period.  The old 
and new versions differed with respect to the criteria for 
assigning a compensable rating, but the criteria providing a 
maximum 10 percent rating for bilateral tinnitus has remained 
unchanged.  38 C.F.R. § 4.87, Diagnostic Code 6260 (1997-
2005).  See 64 Fed Reg. 25,210 (May 11, 1999); 68 Fed. Reg. 
25,823 (May 14, 2003).  DC 6260 was revised in 2003, in part, 
to clarify existing VA practice that only a single 10 percent 
rating is assigned for tinnitus, whether tinnitus is 
perceived as being in one ear or each ear or in the head.  
38 C.F.R. § 4.87, DC 6260, note 2 (2007).  This policy is 
based on medical principles that true tinnitus, i.e., the 
perception of sound in the absence of an external stimulus, 
appears to arise from the brain rather than the ears.  See 67 
Fed. Reg. 59033-01 (Sept. 19, 2002).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003, versions of DC 6260 required 
the assignment of a separate 10 percent rating for tinnitus 
in each ear.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit).  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources based on court precedent that may ultimately be 
overturned on appeal, the Secretary imposed a stay at the 
Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay essentially 
included all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a rating 
higher than 10 percent was sought.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the CAVC decision in Smith, and 
affirmed VA's long-standing interpretation of pre-June 13, 
2003, DC 6260 as authorizing only a single 10 percent rating 
for tinnitus, whether perceived as unilateral or bilateral.  
The Federal Circuit explained that an agency's interpretation 
of its own regulations was entitled to substantial deference 
by the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  The Federal 
Circuit then found that there was a lack of evidence in the 
record suggesting that VA's interpretation of 38 C.F.R. 
§ 4.25(b) and DC 6260 was plainly erroneous or inconsistent 
with the regulations, and concluded that the CAVC erred in 
not deferring to VA's interpretation.

As a consequence of the Federal Circuit's decision, the 
Secretary of VA rescinded the stay that had been imposed on 
all claims affected by Smith to include this claim, and 
directed the Board to resume adjudication of the previously 
stayed claims consistent with VA's longstanding 
interpretation that a single 10 percent disability rating is 
the maximum rating available under DC 6260, regardless of 
whether the tinnitus is perceived in one ear or each ear.  

In light of the foregoing, the Board concludes that the all 
versions of DC 6260 in effect for the appeal period preclude 
a schedular rating higher than 10 percent for tinnitus.  
Therefore, the veteran's claim for a separate 10 percent 
rating for each ear for his service-connected tinnitus must 
be denied under both the old and current versions of DC 6260.  

As the service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus by regulation 
and DC 6260, which has been upheld by the U.S. Court of 
Appeals for the Federal Circuit, there is no legal basis upon 
which to award a separate, 10 percent rating for tinnitus, 
whether or not tinnitus is perceived in each ear.  As the 
disposition of this claim is based on interpretation of the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

As an initial rating case, consideration has been given to 
"staged ratings" for the condition over the period of time 
since service connection became effective.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, from the effective 
date of service connection on February 4, 1997, the veteran's 
tinnitus has been evaluated as 10 percent disabling, which is 
the schedular maximum authorized under VA regulations.  

Also, the record does not suggest that tinnitus requires 
frequent hospitalization or causes marked interference with 
employment or otherwise suggests that referral for an 
extraschedular consideration under 38 C.F.R. § 3.321 is 
indicated.

III.  Duty to assist and notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The case was remanded by the Board in May 2006 for corrective 
VCAA notice.  A September 2006 RO letter fully addressed all 
notice elements.  The claim was then readjudicated in a May 
2007 Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

Subsequent to the Board's remand, the CAVC held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied

In this case, the facts are not reasonably in dispute.  The 
claim for an earlier effective date of award for tinnitus 
solely involves a retroactive review of the documents of 
record prior to February 4, 1997.  To the extent that the 
VCAA applies, the veteran has demonstrated actual knowledge 
of the evidentiary requirements as evidenced in his 
successful appeal for an award of service connection prior to 
the initial November 20, 2001, effective date of award 
assigned.  See Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007).  

Resolution of the appeal for the initial rating for tinnitus 
is dependent on interpretation of the regulations pertaining 
to the assignment of a disability rating for tinnitus.  Thus, 
the issue is solely one of statutory interpretation and the 
claim must be denied as a matter of law.  VAOPGCPREC 02-04 
(Mar. 9, 2004).  See Smith v. Gober, 14 Vet. App. 227, 230 
(2000) (claim that a Federal statute provides for payment of 
interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002), cert. denied, 537 U.S. 821 (2002).

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claims, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).



ORDER

An effective date prior to February 4, 1997 for the award of 
service connection for tinnitus is denied.

An initial rating higher than 10 percent for tinnitus is 
denied.

____________________________________________
T. MAINELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


